Thomas, J.:
The action is for goods and services in installing them in the Liberty Avenue Theatre. "Woods was president of each of the other defendants, and as president of the Liberty Avenue Theatre Company made a parol contract for the goods and confirmed it by letter, and the goods were placed in the theatre owned by the Liberty Avenue Theatre Company, and the deliveries were substantially completed before the A. H. Woods Productions Company took possession of it by lease, which, as its counsel concedes, was about February 7, 1910. While the counsel for the Liberty Company did not join in the concession, he did not dissent from it, but it is unfortunate that the lease was not produced as he suggested. The complaint was as to such defendant dismissed upon the ground that no authority was given to Woods to make the contract. But he did make it for his principal, the goods were delivered pursuant to his order and passed- to his principal’s lessee. If .the president of a corporation buys fittings for its place of business and they are placed therein and adapted thereto, and pass to its lessee, the principal’s conduct indicates that its president acted presumptively within the limits .of his powers, inasmuch as the appropriation of the objects of purchase shows approval thereof. The A. H. Woods Productions Company was not privy to the purchase, and Woods bought avowedly for the Liberty Avenue Theatre Company, and the plaintiffs, in the usual ways, recognized it as its customer. One of the two companies seems to have purchased the goods, and the proof fails as to the Woods Company.
The judgment as to the other defendants should be affirmed, with one bill of costs, and reversed as to the Liberty Avenue Theatre Company, and a new' trial granted, costs to abide the event.
Hirschberg, Woodward and Rich, JJ., concurred; Burr, J., concurred, except as to the Liberty Avenue Theatre Company, and as to that defendant read for affirmance.